Exhibit 10.1 FIRST AMENDMENT TO LEASE AGREEMENT This First Amendment to Lease Agreement (the “ Amendment ”) is made as of November 18, 2016 by and between FIRST CENTRAL TOWER, LIMITED PARTNERSHIP, a Delaware limited partnership (the “ Landlord ”), and TWINLAB CONSOLIDATION CORPORATION AND TWINLAB CONSOLIDATED HOLDINGS, INC., a Delaware corporation (collectively, the “ Tenant ”), who, for good and valuable consideration, the receipt and sufficiency of which are acknowledged, agree as follows: 1.
